Case 17-17638   Doc 46   Filed 12/01/20 Entered 12/01/20 12:06:41   Desc Main
                           Document     Page 1 of 4
Case 17-17638   Doc 46   Filed 12/01/20 Entered 12/01/20 12:06:41   Desc Main
                           Document     Page 2 of 4
Case 17-17638   Doc 46   Filed 12/01/20 Entered 12/01/20 12:06:41   Desc Main
                           Document     Page 3 of 4
Case 17-17638   Doc 46   Filed 12/01/20 Entered 12/01/20 12:06:41   Desc Main
                           Document     Page 4 of 4
